Name: Commission Regulation (EEC) No 862/80 of 2 April 1980 on the arrangements for imports into Benelux and the United Kingdom of woven fabrics of sheep' s or lambs' wool or other fine animal hair (category 50) originating in Uruguay
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4 . 80 Official Journal of the European Communities No L 93/ 11 COMMISSION REGULATION (EEC) No 862/80 of 2 April 1980 on the arrangements for imports into Benelux and the United Kingdom of woven fabrics of sheep's or lambs' wool or other fine animal hair (category 50) originating in Uruguay THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 ( 2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Benelux and the United Kingdom of woven fabrics of sheep 's or lambs ' wool or other fine animal hair (cat ­ egory 50) originating in Uruguay have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas in accordance with paragraph 5 of the said Article , Uruguay was notified on 23 December 1979 and 17 January 1980 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Uruguay between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into Benelux and the United Kingdom of the category of products originating in Uruguay speci ­ fied in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Uruguay to Benelux and the United Kingdom before the date of entry into force of this Regulation , which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before this date . 2 . Imports of products shipped from Uruguay to Benelux and the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Uruguay on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1980 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . 2 ) OJ No L 248 , 2 . 10 . 1979 , p . 1 . No L 93/ 12 Official Journal of the European Communities 10 . 4 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 19X0 1981 1982 50 53.11 53.11-01 ; 03 ; 07 ; 1 1 ; 1 3 ; 1 7 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 53.11-11 ; 13 ; 17 ; 72 ; 74 ; 75 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair a ) Of which worsted UK BNL UK BNL Tonnes Tonnes Tonnes Tonnes 165 140 135 125 176 150 146 135 188 161 158 146